Citation Nr: 0740398	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that awarded service connection and a 10 
percent rating for PTSD, effective July 12, 2000.  In a 
September 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 Memorandum Decision, the Court vacated the 
Board's September 2005 decision and remanded this matter to 
the Board for readjudication.  By a November 2007 Order, the 
Court dismissed the veteran's appeal for lack of 
jurisdiction.


FINDING OF FACT

The veteran died in October 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 27, 2007, the Board received correspondence from 
the RO dated November 16, 2007, that forwarded a death 
certificate stating that the veteran died in October 2007.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


